Neuberger Berman Equity Funds® Neuberger Berman Equity Income Fund Class A and Class C Supplement to the Prospectus dated December 14, The following replaces the first paragraph of the “Distributions and Taxes” section on page 108 of the Class A and Class C Prospectus: Distributions. Each Fund pays out to its shareholders any net investment income and net realized capital gains. Ordinarily, each Fund makes any distributions once a year (in December), except that Equity Income Fund typically distributes any net investment income quarterly. The date of this supplement is April 20, 2010. Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY 10158-0180 877-628-2583 Web site: www.nb.com Neuberger Berman Equity Funds® Neuberger Berman Equity Income Fund Institutional Class Supplement to the Prospectus dated December 14, The following replaces the first paragraph of the “Distributions and Taxes” section on page 128 of the Institutional Class Prospectus: Distributions. Each Fund pays out to its shareholders any net investment income and net realized capital gains. Ordinarily, each Fund makes any distributions once a year (in December), except that Equity Income Fund and Real Estate Fund typically distribute any net investment income quarterly. The date of this supplement is April 20, 2010. Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY 10158-0180 800-877-9700 212-476-8800 Broker/Dealer and Institutional Services: 800-366-6264 Web site: www.nb.com - 2 -
